FIRST AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT


THIS FIRST AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT (this “Amendment”)
is made as of December 4, 2009, by and among TMR DRILLING CORPORATION, a Texas
corporation (the “Borrower”), THE MERIDIAN RESOURCE CORPORATION, a Texas
corporation (“Meridian”), THE MERIDIAN RESOURCE & EXPLORATION LLC, a Delaware
limited liability company (“TMR Exploration,” and collectively with the Borrower
and Meridian, the “CIT Credit Parties”) and THE CIT GROUP/EQUIPMENT FINANCING,
INC. (“CIT”), in its capacity as Administrative Agent and Lender under the CIT
Credit Agreement (as defined below).
 
R E C I T A L S:


WHEREAS, the Borrower and CIT have entered into that certain Credit Agreement
dated as of May 2, 2008 (the “CIT Credit Agreement”);
 
WHEREAS, pursuant to that Guaranty dated as of May 2, 2008, Meridian and TMR
Exploration have guaranteed the full and prompt payment of all Obligations of
Borrower under the CIT Credit Agreement and the other Loan Documents (as defined
in the CIT Credit Agreement);
 
WHEREAS, the CIT Credit Parties and CIT have entered into that certain
Forbearance and Amendment Agreement dated as of September 3, 2009 (the “CIT
Forbearance Agreement”);
 
WHEREAS, the Borrower has requested that CIT extend the Forbearance Period and
the time for performance by the Borrower of certain conditions subsequent
required under the CIT Forbearance Agreement, and CIT has agreed to do so under
the terms and conditions set forth in this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, each of CIT
and the CIT Credit Parties agree as follows:
 
1. Definitions.  Capitalized terms defined in the Recitals section of this
Amendment are incorporated herein by this reference and are used herein as so
defined.  Capitalized terms used and not defined in this Amendment (including in
the Recitals section of this Amendment) shall have the meanings assigned to such
terms in the CIT Forbearance Agreement and the CIT Credit Agreement.
 
2. Amendment to the CIT Forbearance Agreement.  CIT and the CIT Credit Parties
agree that Section 2(a)(i)(y) of the CIT Forbearance Agreement is amended to
replace the date “December 4, 2009” contained therein with the date “December
14, 2009.”
 
3. Ratifications, Representations and Warranties.
 
(a) Ratification of Loan Documents and Liens.  Except as expressly modified and
superseded by this Amendment, the terms and provisions of the CIT Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue
 

 
 

--------------------------------------------------------------------------------

 

in full force and effect.  Each CIT Credit Party and CIT agree that the Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.  Each CIT Credit Party further expressly
acknowledges and agrees that CIT has a valid, non-avoidable, enforceable and
perfected security interest in and lien against each item of Collateral
described in the Collateral Documents and that such security interest and lien
secures the payment Obligations and the performance of all other Obligations of
the CIT Credit Parties under the Loan Documents.
 
(b) General Representations and Warranties.  Each CIT Credit Party hereby
jointly and severally represents and warrants to CIT that (i) the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite organizational action on the part of such CIT Credit Party and will
not violate the constituent organizational documents of such CIT Credit Party,
contravene any contractual restriction, any law, rule or regulation or court or
administrative decree or order binding on or affecting such CIT Credit Party or
result in, or require the creation or imposition of any lien, security interest
or encumbrance on any of the properties of such CIT Credit Party; (ii) this
Amendment has been duly executed and delivered by each CIT Credit Party and is
the legal, valid and binding obligation of each CIT Credit Party, enforceable in
accordance with its terms; (iii) subject to the existence of the Designated
Events of Default, the representations and warranties contained in the CIT
Credit Agreement and any Loan Document are true and correct on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date; (iv) except for the Designated Events of Default, no
Default or Event of Default under the CIT Credit Agreement has occurred and is
continuing; (v) except for the Designated Events of Default, such CIT Credit
Party is in full compliance with all covenants and agreements contained in the
Loan Documents; and (vi) absent the effectiveness of this Amendment, CIT is
entitled to exercise immediately its rights and remedies under the Loan
Documents, including, but not limited to, the right to accelerate the maturity
of the Obligations and enforce their rights and remedies under the Collateral
Documents.
 
(c) Ratification of Guarantees.  Each of the Guarantors hereby acknowledges and
consents to all of the terms and conditions of this Amendment and hereby
ratifies and confirms its respective guarantee under the Guaranty dated as of
May 2, 2008 (the “Guaranty”) for the benefit of CIT.  Each Guarantor hereby
represents and acknowledges that the execution and delivery of this Amendment
shall in no way diminish or modify its obligations as a Guarantor under the
Guaranty and shall not constitute a waiver by CIT of any of CIT’s rights against
such Guarantor.
 
4. Conditions Precedent.  This Amendment shall become effective upon the date
(the “Effective Date”) that CIT has received all of the following:
 
(a) An executed copy of this Amendment; and
 
(b) Evidence satisfactory to CIT that the Bank Group Forbearance Agreement has
been extended through December 14, 2009.
 

 
 

--------------------------------------------------------------------------------

 

5. Miscellaneous Provisions.
 
(a) Survival of Representations and Warranties.  All representations, warranties
and acknowledgments made in any Loan Document shall survive the execution and
delivery of this Amendment, and no investigation by CIT or any closing shall
affect the representations, warranties or acknowledgments or the right of CIT to
rely upon them.
 
(b) Effect of This Amendment.  Except as otherwise expressly stated herein, the
CIT Forbearance Agreement, the CIT Credit Agreement and the other Loan Documents
remain in full force and effect in accordance with their terms, as amended
hereby.  From and after the date hereof, the CIT Forbearance Agreement is deemed
to be the CIT Forbearance Agreement, as amended hereby, and the parties agree
that each of the terms of the CIT Forbearance Agreement will be strictly adhered
to on and after the date hereof, except as expressly modified by this Amendment.
 
(c) Amendments; Interpretation.  No amendment or modification of any provision
of this Amendment shall be effective without the written agreement of CIT and
each CIT Credit Party, and no waiver of any provision of this Amendment or
consent to any departure by any CIT Credit Party therefrom, shall in any event
be effective without the written concurrence of CIT.  Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.
 
(d) Counterparts.  This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument, and all signature pages transmitted by
electronic transmission shall be considered as original executed
counterparts.  Each party to this Amendment agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signatures of each other party.
 
(e) Further Assurances.  Each CIT Credit Party agrees to execute such other and
further documents and instruments as CIT may request to implement the provisions
of this Amendment and to perfect and protect the liens and security interests
created by the CIT Credit Agreement and the other Loan Documents.
 
(d) Final Agreement.  THE CIT CREDIT AGREEMENT, THE CIT FORBEARANCE AGREEMENT AS
AMENDED HEREBY AND THE OTHER LOAN DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT
IS EXECUTED.  NONE OF THE LOAN DOCUMENTS MAY BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EACH CIT CREDIT PARTY AND CIT.
 

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.
 
THE CIT CREDIT PARTIES:


THE MERIDIAN RESOURCE CORPORATION




By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President




TMR DRILLING CORPORATION




By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President




THE MERIDIAN RESOURCE & EXPLORATION LLC




By:           /s/ Steven G. Ives
Name:      Steven G. Ives
Title:        Vice President






CIT:


THE CIT GROUP/EQUIPMENT FINANCING, INC.




By:           /s/ C. Graham Sones
Name:      C. Graham Sones
Title:        Director